Citation Nr: 1810530	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for skin disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for right foot disability.

3.  Entitlement to service connection for residuals of over exposure to gas, to include memory difficulties.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Board hearing was held in October 2016.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The claim for service connection for skin disability was denied in a February 2011 unappealed Board decision; subsequently received evidence includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.

2.  The claim for service connection for right foot disability was denied in a February 2011 unappealed Board decision; subsequently received evidence includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.

3.  A chronic disability attributable to gas over exposure in service is not shown.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for skin disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for right foot disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for residuals of gas over exposure are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his representative, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Reopening Previously Denied Claims

The claims for service connection for skin disability and right foot disability were denied in a February 2011 unappealed Board decision.  The Veteran seeks to reopen these claims.

Generally, a claim that has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Facts & Analysis

Having carefully reviewed the record, the Board finds that new and material has not been submitted to reopen the previously denied claims of service connection for skin disability and right foot disability.

The claims were denied in a February 2011 Board decision.  The Board notified the Veteran that his claims had been denied in February 2011.  No appeal was filed, and no new and material evidence was received within one year of notification of that decision.  Accordingly, the February 2011 Board decision became final.  38 C.F.R. § 20.1100.

The Board denied the claims because the evidence failed to show that the claimed disorders were incurred in service or related to service.  The Board noted that the Veteran's service treatment records (STRs) showed no complaints, treatment, or diagnoses of skin or foot problems; and that report of separation examination dated in May 1967 showed normal clinical evaluation of the skin and feet along with the Veteran's denial of skin and foot problems (current or past).

The Board considered the Veteran's sworn testimony from his December 2002 hearing.  The Board also considered the following:  The Veteran's report of treatment for skin and right foot problems in 1967 (including the Portland VA Medical Center response to VA that there were no records for 1967 for the Veteran); an August 1987 medical examination report showing spots on the back and blow toes along with calluses of the right foot; a February 1988 treatment record indicating spots on the back and findings for tinea and fungus versus vitiligo; a February 1997 treatment record showing tinea versicolor; a November 1997 treatment record showing treatment for onychomycosis (toes of right foot); a March 1999 treatment record showing a diagnosis of tinea; a September 2001 treatment record showing hammer toe of the 3rd digit on the right foot, onychomycosis, and plantar shearing tyloma of the 2nd and 3rd metatarsals of the right foot; and additional treatment records showing ongoing/annual treatment.  The Board further considered report of VA examination dated in January 2010.  The examiner found no basis to link tinea versicolor, onychomycosis of the right foot toenails, or 3rd toe deformity (shown on examination) to service.

In November 2011, VA received a request to reopen the previously denied skin and right foot claims.  See VA Form 21-526b (November 2011); VA From 21-4138 (November 2011).  In support of the request to reopen these matters, the Veteran submitted his own statements and provided sworn testimony, and VA obtained updated VA treatment records.

The Veteran's statements and sworn testimony are cumulative or redundant in substance of information previously before VA adjudicators.  Significantly, the testified that he had not been told by any medical professional that he has skin or right foot disability related to service.  Other than his own belief that his conditions are attributable to service, the Veteran testified that he had no evidence (or knowledge of existing evidence) linking his claimed disabilities to service.

The VA treatment records dated 2012 to 2014 reflect follow-up care for skin and right foot problems.  These records also show that, in April 2012, the Veteran's primary care provider declined to provide the Veteran a favorable nexus medical opinion linking his skin rash to service as she was not "sure of what was causing the rash."  See CAPRI (July 2014).  While this evidence is new, it is not material as it does not establish a fact necessary to reopen either claim.

The recent evidentiary submissions do not cure any prior evidentiary defect.  Therefore, as new and material evidence to reopen the previously disallowed claims has not been submitted, the petition to reopen the claims is denied.

III.  Service Connection

The Veteran seeks service connection for residuals of over exposure to gas, to include memory difficulties and making mistakes.  See VA Form 21-526b (November 2011).  He testified in October 2016 that, during a training exercise, he had his gas mask knocked out of his hand and he breathed in (inhaled) a gas that caused running nose and watering eyes.  He could not identify the gas.  He indicated that, while he did not know the symptoms attributable to the gas, he has had memory problems since his exposure to the gas.  He denied treatment for memory problems.  He denied that any medical professional had ever related memory problems to gas exposure.  The Veteran reported that, although he had a brain tumor in 1980, his memory problems predated the finding of tumor.  See Hearing Transcript at 15-22.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for residuals of over exposure to gas, to include memory difficulties.  Residuals of over exposure to gas, to include memory impairment, are not shown in service.  A chronic disability manifested by memory impairment attributable to gas exposure is not shown at any time during this appeal.
STRs reflect no complaints or findings of memory impairment; or complaints or findings arising from an incident of gas inhalation.  Report of separation examination dated in May 1967 reflects normal clinical evaluation of all systems to include the neurologic system.  Moreover, the Veteran denied memory loss on the history part of that exam.  An August 1987 Army National Guard entrance examination report reflects that the Veteran had a history of head trauma related to cyst removal from head/brain and neurological abnormality related thereto.  An April 1999 VA treatment record also reflects a history of brain tumor removed in 1980; the Veteran denied subsequent motor or neural symptoms, and was noted to work as a mechanic.  Neurologically, cranial nerves II through XII, were intact.

Post service treatment records reflect no documented complaints or findings for residuals of over exposure to gas, to include a chronic memory disorder.

The Board accepts that the Veteran is competent to report his experiences, symptoms (i.e. memory difficulties), and treatment.  See Layno, supra.  However, even accepting the Veteran's non-documented report of gas exposure in service, he is not competent to diagnose himself with a chronic disability etiologically related to gas exposure in service.  He is not competent because, even accepting his report of memory difficulties at present, he lacks the requisite medical training and expertise to address the complex matter of etiology, which is not susceptible to lay observation unlike a broken leg.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).

Furthermore, to the extent that the Veteran reports onset of memory problems from the time following his exposure to gas in service, the Board finds that he is not credible.  The Veteran denied a history of memory loss at service separation in May 1967 and clinical evaluation was normal.  This, coupled with the absence of any documented memory complaints until 2011 on his VA application for benefits, weighs against his report of symptoms dating to the alleged event in service.
Lastly, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Without proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there is no competent evidence that the Veteran has a disability within the meaning of the applicable legislation to include residuals of over exposure to gas and/or a chronic memory disorder.

On balance, the weight of the evidence is against the claim.  Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C. §5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The petition to reopen a previously denied claim of service connection for skin condition is denied.

The petition to reopen a previously denied claim of service connection for right foot disability is denied.

Service connection for residuals of over exposure to gas, to include memory difficulties, is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


